Citation Nr: 0611470	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a neck or cervical 
spine condition, including as secondary to the service-
connected residuals of a dislocation of the left shoulder.

2.	Entitlement to service connection for a left hand 
condition, including as secondary to the residuals of 
dislocation of the left shoulder.

3.	Entitlement to service connection for a left thumb 
condition, including as secondary to the residuals of 
dislocation of the left shoulder.

4.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to September 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In May 2004, to support the claims, the veteran and his 
spouse testified at a hearing at the RO.  A transcript of 
that proceeding is of record.

Unfortunately, for the reasons discussed below, further 
development of the evidence is necessary before the Board 
can decide this appeal.  So the case is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

As a preliminary matter, the Veterans Claims Assistance Act 
(VCAA) became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005). The VCAA and its implementing regulations eliminated 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide such assistance if there is no reasonable possibility 
that it would aid in substantiating the claim.  The VCAA 
also requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by him, and which part, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Furthermore, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status;  (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the record does not reflect that the RO has yet 
undertaken sufficient measures to inform the veteran of the 
provisions of the VCAA as they pertain to his pending appeal, 
including, most significantly, providing him with 
correspondence that places him on notice of all applicable 
provisions of this law.  While the RO has previously sent him 
VCAA letters in October 2001 and  November 2003, 
those letters concerned claims other than those presently on 
appeal.  The latter correspondence referred to claims for 
several conditions of the right upper extremity, secondary to 
his service-connected left shoulder disability, but was 
limited in scope to the right arm and did not address the 
claimed cervical spine, left hand/thumb or hearing loss 
disabilities.  So a remand is necessary for the opportunity 
to provide the veteran with a comprehensive VCAA letter that 
is specific to the claims now on appeal.  He also has not yet 
received notice of the degree of disability and effective 
date elements of his claims for service connection, 
consistent with the recent holding in Dingess/Hartman, in 
particular given the lack of VCAA correspondence with respect 
to his claims thus far.  Accordingly, the VCAA notice letter 
that is issued on remand must include a discussion of these 
specific elements -- to include explanation as to the type of 
evidence that is needed to establish entitlement to both a 
disability rating and an effective date.

Further development by the RO (AMC) also is needed to obtain 
relevant medical evidence.  In regard to his claimed neck 
condition, there is already substantial information as to the 
development of one or more current disabilities, as VA 
outpatient records recently in January 2005 included an 
assessment of severe cervical spine spondylosis and C-6 root 
compression.  Private treatment records from Dr. S. then 
show, in February 2005, an assessment of cervical stenosis 
and myelopathy and advanced degenerative disease.  And in 
April 2005, following a laminectomy procedure, the veteran 
continued to have cervical cord compression.  


Thus, the determinative issue concerning this claim is 
causation, i.e., whether the current cervical spine 
disability is attributable to the veteran's military service, 
including by way of a service-connected disability.  See 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303(d) (availability of service connection on a 
direct basis for a condition initially diagnosed post-
service).  See too, Allen v. Brown, 7 Vet. App. 439, 449 
(1995) (providing that service connection also may be granted 
on a secondary basis for disability that is proximately due 
to or the result of a service-connected condition; this 
includes situations where the service-connected disability 
has chronically aggravated the condition that is not service 
connected).

Regarding this question, the veteran's treating physician in 
February 2005 expressed the opinion that the veteran's 
reported significant trauma in service to the neck and 
shoulder areas may have commenced a disease process that had 
culminated in cervical degenerative disease and cord 
compression.  The veteran's service medical records (SMRs) do 
not include documentation of the event claimed as 
precipitating a neck condition (having fallen from a tank), 
itself, but refer to several instances of shoulder 
dislocation in service due a football injury and other 
unspecified injuries or events.  Based on this information, a 
more definitive opinion is needed on whether there is a 
direct relationship to military service, and which also 
incorporates a review of both the veteran's objective medical 
background and his assertions as to events during service.  
So a VA examination is warranted to address this claim.  
Additionally, in order to address service connection on a 
secondary basis, the alternative theory of entitlement which 
has been alleged, the designated examiner also should 
indicate whether the veteran has a present cervical spine 
disability that is etiologically related to the already 
service-connected residuals of his left shoulder dislocation 
(on the premise that the left shoulder disability either 
caused or chronically aggravated the cervical spine 
condition).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where 
necessary to make a decision on the claim).  



Pertinent to the claimed left hand and thumb disabilities, VA 
outpatient records indicate that during an August 2004 
consultation the veteran appeared to have some loss of 
strength in the left hand intrinsic muscles, at the level of 
4/5.  Nerve conduction studies of the bilateral peroneal and 
left tibial nerves showed low amplitudes with normal 
latencies and velocities; the impression was axonal 
peripheral neuropathy (of the upper and lower extremities).  
Also, private treatment records in November 2004 refer to 
occasional parasthesias of the left wrist and difficulty with 
fine motor control of the hands.  Hence, there is at minimum 
competent evidence of the condition claimed.  The veteran 
also clarified during the May 2004 RO hearing that his 
primary complaint concerning his left upper extremity is 
limited mobility of his thumb.  In reference to the issue of 
etiology, he alleged that he sustained left hand nerve damage 
during a May 1955 operation while in service to repair a 
shoulder defect.  While the report of that procedure does not 
reflect such an injury, VA examination would nonetheless help 
clarify whether this in fact occurred.  As well, the examiner 
should then indicate if a current left hand/thumb disability 
is attributable on a secondary basis to the residuals of the 
left shoulder dislocation.  These medical findings may be 
obtained in conjunction with the orthopedic examination 
already requested pertaining to the cervical spine.

Turning to the remaining claim on appeal for service 
connection for bilateral hearing loss, the June 2000 report 
of a VA audiological consultation indicates that audiometric 
testing at that time showed a moderate sensorineural hearing 
loss above 1,000 Hertz (Hz) in the right ear, and in the left 
ear, mild to moderate sensorineural hearing loss about 2,000 
Hz.  The reports of follow-up evaluations in February and 
August 2001 show similar findings.  This information 
indicates the likelihood of some present hearing loss problem 
-- even if the relevant audiometric test results were not in 
sufficient detail for determining whether the veteran has an 
actual hearing loss disability, as defined by VA regulation, 
under 38 C.F.R. § 3.385.  The issue of whether he has 
bilateral hearing loss as a disability for VA purposes aside 
(pending more current and comprehensive audiological test 
results, which will be requested below), he has identified as 
the basis for a link between present hearing problems and 
service, that he was assigned to a medical infantry unit and 
in this capacity spent extensive time utilizing a firing 
range, and consequently had significant exposure to the 
effects of rifle noise.   

A review of the veteran's SMRs, and notably the report of his 
separation examination, does not reveal information that 
would then establish the presence of hearing loss, nor is 
there otherwise any evidence of complaints therein of hearing 
problems.  But that said, the absence of audiometric findings 
conclusively showing hearing loss in service does not 
preclude a claimant from establishing entitlement to service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, service connection still may be granted when 
there is a post-service diagnosis of hearing loss, as well as 
medical evidence indicating this disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  

Thus, the veteran should be scheduled for a VA audiological 
examination to determine whether he has sufficient hearing 
loss to be considered an actual disability under VA 
regulation - 38 C.F.R. § 3.385, and if so, to determine 
whether this condition is related to his military service -- 
with the specific event considered as the cause of any 
diagnosed disability being his excessive 
noise exposure in service consistent with the circumstances 
alleged.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claims for service connection for a 
neck or cervical spine condition, a 
left hand condition, and a left thumb 
condition (for each of the foregoing 
conditions, to include as secondary to 
the service-connected residuals of 
dislocation, left shoulder), as well as 
for bilateral hearing loss, send the 
veteran a VCAA letter in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and all other 
applicable legal precedent.  This 
correspondence must provide him with 
notice of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate these claims.  Also 
apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to the 
claims.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Obtain all available outpatient 
treatment records from the Philadelphia 
VAMC dated since December 2004, and 
then associate all records that are 
received with the claims file.  

3.	Schedule the veteran for a VA 
orthopedic examination to determine 
whether he presently has cervical 
spine, left thumb, and/or other left 
hand disabilities.  If one or more of 
these conditions are present, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) the diagnosed condition(s) 
is/are etiologically related to the 
veteran's military service.  
Additionally, the examiner should then 
comment on whether any current cervical 
spine or left thumb/hand disability is 
at least as likely as not etiologically 
related to the already service-
connected residuals of the dislocation 
of the left shoulder (i.e., whether the 
service-connected left shoulder 
disability either caused or chronically 
exacerbated any of the orthopedic 
conditions diagnosed).

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  In order to 
facilitate making these important 
determinations, the examiner should 
review the relevant medical history in 
the veteran's claims file, including a 
complete copy of this remand.  

4.	Also schedule the veteran for a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine whether 
he currently has sufficient bilateral 
hearing loss to satisfy the threshold 
minimum requirements of § 3.385 to be 
considered a disability by VA 
standards.  If he does, then the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not the current sensorineural 
hearing loss is etiologically related 
to the veteran's military service -- 
including especially any acoustic 
trauma due to noise exposure from 
training exercises with utilization of 
the firing range, and also taking into 
consideration his medical, occupational 
and recreational history prior to and 
since service.  The examiner should 
discuss the rationale for all opinions 
expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  Also, in 
order to facilitate making these 
important determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
to include a complete copy of this 
remand.  

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the claims to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

